 482302 NLRB No. 77DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The election was conducted pursuant to a Decision and Direction of Elec-tion. The tally of ballots shows 20 for and 26 against the Petitioner, with 7
challenged ballots, a sufficient number to affect the results. On February 1,
1990, the parties agreed that two of the employees whose ballots were chal-
lenged by the Union were not eligible to vote, and the judge sustained the
challenges to these ballots. (In fn. 1 and in sec. B, par. 10 of the judge's deci-
sion, the judge erroneously stated that the Union withdrew two of its chal-
lenges to the ballots.) Accordingly, the remaining five challenged ballots can
not affect the results of the election.2The Respondent has requested oral argument. The request is denied as therecord, exceptions, and briefs adequately present the issues and the positions
of the parties.The Respondent has also excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrative law
judge's credibility resolutions unless the clear preponderance of all the relevant
evidence convinces us that they are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.There were no exceptions to the judge's findings with regard to the no-so-licitation rule and the Respondent's grant of wage increases on March 20 and
June 2, 1989.3In sec. B, par. 4, of the judge's decision, the judge inadvertently statedthat former foreman Mark Calkins attributed a statement to General Manager
Ben Thomas when Calkins actually testified that either Thomas or Vice Presi-
dent James Hovey stated that the March 1989 layoffs were designated ``per-
manent'' to prevent the employees from voting in an election.In sec. C(2), par. 2, of the judge's decision, the judge stated that the Re-spondent had never before laid off employees permanently to effectuate an
economic retrenchment. This is not consistent with the uncontradicted testi-
mony that the Respondent had previously laid off employees permanently.
However, we agree with the judge that the Respondent violated Sec. 8(a)(3)
and (1) of the Act because the Respondent designated the March 1989 layoffs
permanent in order to prevent the employees from voting in the election.We also agree that the Respondent be ordered to offer these former employ-ees full and immediate reinstatement and to make them whole. Although the
type of layoff was unlawful, the decision to lay off employees in March 1989
was lawful. Therefore, we find that the make-whole remedy begins at the time
that the Respondent would have offered full reinstatement had it not unlaw-
fully designated the layoffs permanent and runs until it offers them full rein-
statement, with interest.4All subsequent dates are in 1989 unless otherwise stated.5The judge earlier in his decision stated that the assembled employees weretold that, while the wage schedule was finalized, it would not be presented
because of the Union. M. Calkins, the individual credited by the judge, actu-
ally testified that the employees were told that the Respondent could not show
the wage schedule because it thought it might break the rules or the Union
might file charges against it for putting the schedule out.Hovey Electric, Inc. and Local 692, InternationalBrotherhood of Electrical Workers, AFL±CIO.
Cases 7±CA±29066, 7±CA±29348, 7±CA±29542,
and 7±RC±18936April 11, 1991DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn May 15, 1990, Administrative Law Judge WalterH. Maloney issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge's rulings,1findings,2andconclusions3as modified, to adopt the recommendedOrder as modified and fully set forth below, and to
adopt the recommendation that the election be set aside
and a new election held.1. The judge found that the Respondent violatedSection 8(a)(1) of the Act and engaged in objection-
able conduct by failing to disclose a promised wage
schedule after the Union filed a representation petition.
The Respondent excepts, asserting that it attributed the
decision not to announce the new wage schedule to the
Board's election rules and therefore its conduct was
not unlawful. We find merit to the Respondent's ex-
ceptions.On March 24, 1989,4the Union filed a representa-tion petition that the Respondent received about March
27. At a March 28 employee meeting, the Respondent
refused to disclose a wage plan that it had promised
to unveil on that date. The judge correctly found that
the announced reason for not disclosing the wage
schedule was that a representation petition had been
filed and the Respondent wanted to play it safe under
the Board's guidelines by not making any disclosures
that could be construed as an interference with the
election process.5The Board will find that an em-ployer violates Section 8(a)(1) of the Act if the em-
ployer attributes to the union its failure to grant a ben-
efit. Centre Engineering, 253 NLRB 419, 421 (1980).Contrary to the judge, we find that Respondent's stated
reason for not announcing the plan did not shift the
onus to the Union. Rather the Respondent simply in-
formed its employees that it would not do anything
that could be interpreted as a violation of the Board's
rules. Such a statement merely indicated to employees
that the Respondent wanted to be sure that it acted in
a lawful manner and did not attribute the decision to
the Union or the union campaign. Accordingly, we
find that under the circumstances the Respondent did
not violate Section 8(a)(1) of the Act by failing to dis-
close its wage schedule. See Rosauers Supermarkets,300 NLRB 709 (1990).2. We find that the Respondent did not violate Sec-tion 8(a)(3) or (1) of the Act by laying off employee
Ted Barre. Barre had volunteered for layoff. Although
the Respondent initially sent Barre an erroneous notice
that he was permanently laid off, it subsequently sent
Barre a corrected note with the correct designation. We
find, therefore, that Barre's layoff was not permanent
and, accordingly, that there is no basis for finding it
unlawful.ORDERThe National Labor Relations Board orders that theRespondent, Hovey Electric, Inc., Midland, Michigan,
its officers, agents, successors, and assigns, shall 483HOVEY ELECTRIC6If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''1. Cease and desist from(a) Threatening to close the Company if it becomesunionized.(b) Imposing a selective no-solicitation rule applica-ble only to union activities.(c) Granting pay increases in order to persuade itsemployees to refrain from supporting a union; pro-
vided, however, that nothing contained herein shall be
construed to authorize or require the Respondent to re-
scind any pay increases previously granted.(d) Threatening to reduce its employees' job oppor-tunities for supporting a union.(e) Discharging employees, designating their layoffsas permanent, or otherwise discriminating against em-
ployees for supporting Local 692, International Broth-
erhood of Electrical Workers, AFL±CIO, or any other
union.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the no-solicitation rule established in thespring of 1989.(b) When the following discriminatees would havebeen recalled absent the conversion of the layoffs from
temporary to permanent, offer Tom Beson, Anthony
Calkins, Paul Cole, John Ehlers, Scott Fettig, Duane
Hamling, Dan Matthews, Don Tomalia, Randy
Wardlow, and Pat Bergeron immediate and full rein-
statement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or to any other rights
or privileges previously enjoyed, and make them whole
for any loss of earnings and other benefits suffered as
a result of the discrimination against them, in the man-
ner set forth in the judge's decision.(c) Remove from its files any reference to the un-lawful discharges and permanent layoff designations
and notify the employees in writing that this has been
done and that the discharges and permanent layoff des-
ignations will not be used against them in any way.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
records necessary to analyze the amounts due under
the terms of this Order.(e) Post at its facilities in Midland, Ludington, BayCity, and Saginaw, Michigan, copies of the attached
notice, marked ``Appendix.''6Copies of the notice, onforms provided by the Regional Director for Region 7,
after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places wherenotices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by
any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that Case 7±RC±18936 issevered from the consolidated complaint cases, that the
election conducted therein is set aside, and that Case
7±RC±18936 is remanded to the Regional Director for
Region 7 to conduct a second election.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten to close the Company if itbecomes unionized.WEWILLNOT
impose on you a selective no-solicita-tion rule applicable only to union activities.WEWILLNOT
grant pay increases in order to per-suade you to refrain from supporting a union.WEWILLNOT
threaten to reduce your job opportuni-ties for supporting a union.WEWILLNOT
discharge you, designate your layoffsas permanent, or otherwise discriminate against you for
supporting Local 692, International Brotherhood of
Electrical Workers, AFL±CIO, or any other union.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
rescind the no-solicitation rule establishedin the spring of 1989.WEWILL
, when the following discriminatees wouldhave been recalled absent the conversion of the layoffs
from temporary to permanent, offer Tom Beson, An-
thony Calkins, Paul Cole, John Ehlers, Scott Fettig,
Duane Hamling, Dan Matthews, Don Tomalia, Randy
Wardlow, and Pat Bergeron immediate and full rein-
statement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges previously enjoyed and WEWILL
make themwhole for any loss of earnings and other benefits re-
sulting from the discrimination against them, less any
net interim earnings, plus interest. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The principal docket entries in the complaint cases are as follows: Thecharge filed by Local 692, International Brotherhood of Electrical Workers,
AFL±CIO (the Union) against the Respondent in Case 7±CA±29066 on March
20, 1989, and amended on May 1, 1989; the complaint issued against Re-
spondent by the Regional Director for Region 7 in Case 7±CA±29066 on May
3, 1989; Respondent's answer was filed on May 13, 1989; the charge was
filed by the Union against the Respondent in Case 7±CA±29348 on June 8,
1989, and amended on June 13, 1989; the complaint and order consolidating
cases issued in Cases 7±CA±29066 and 7±CA±29349 on July 31, 1989; chargewas filed by the Union against Respondent in Case 7±CA±29542 on August
7, 1989; Respondent's answer to original amended complaint was filed on Au-
gust 11, 1989; the second consolidated complaint in all three pending cases
issued against the Respondent by the Regional Director for Region 7 on Sep-
tember 29, 1989; Respondent's answer was filed on October 13, 1989; the
hearing was held on February 1 and 2, 1990, before me at Midland, Michigan;
briefs were filed with me on or before April 4, 1990.The principal docket entries in the representation case are as follows:
The petition was filed on March, 24, 1989, in Case 7±RC±18936, by theUnion seeking to represent Respondent's employees in a unit composed of all
full-time and part-time apprentice and journeymen electricians employed by
the Respondent in Midland, Bay City, and Ludington, Michigan, with the
usual exclusions; the Decision and Direction of Election was issued by the Re-
gional Director for Region 7 on May 5, 1989, directing an election in that
unit; the election was held on June 1, 1989, in which 20 votes were cast for
the Union, 26 votes were cast against the Union, and 7 votes were challenged;
2 challenges by the Union were withdrawn at the hearing in this case; timely
objections to the conduct of the election were filed in this case on June 7,
1989; order consolidating a representation case with the complaint cases issued
by the Regional Director for Region 7 on August 2, 1989.2The Respondent admits, and I find, that it is a Michigan corporation whichmaintains its principal place of business in Midland, Michigan. It is a contrac-
tor in the construction industry and performs electrical instrumentation wiring
in various commercial and industrial areas in the State of Michigan. During
the preceding 12 months, the Respondent, in the course and conduct of its
business operations, has derived gross revenues in excess of $1 million and
has performed services valued in excess of $50,000 for the Dow Chemical
Company. The Dow Chemical Company annually manufactures, sells, and dis-
tributes at its Michigan plants products valued in excess of $500,000 which
are shipped directly from Michigan to points and places located outside the
State of Michigan. Accordingly, the Respondent is an employer engaged in
commerce within the meaning of Sec. 2(2), (6), and (7) of the Act. The Union
is a labor organization within the meaning of Sec. 2(5) of the Act.3The period during which objectionable conduct affecting the result of anelection in this case can be considered runs from March 24 to June 1, 1989.4Certain errors in the transcript are noted and corrected.5J. Hovey said that these meetings took place either late in January or earlyin February. Others place them early in March.WEWILL
notify each of them that we have removedfrom our files any reference to their discharges and
permanent layoff designations and that the discharges
and permanent layoff designations will not be used
against them in any way.HOVEYELECTRIC, INC.Richard J. Czubaj, Esq., for the General Counsel.Norman E. Jabin, Esq. and Timothy J. Rvan, Esq., of GrandRapids, Michigan, for the Respondent.Mark A. Bauer, of Bay City, Michigan, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEWALTERH. MALONEY, Administrative Law Judge. Thiscase came on for hearing before me on a consolidated unfair
labor practice complaint,1issued by the Regional Director forRegion 7 of the National Labor Relations Board, which al-
leges that Respondent Hovey Electric, Inc.2violated Section8(a)(1) and (3) of the Act. More particularly, the consoli-
dated complaint alleges that the Respondent threatened to
close the plant if the employees voted for a union, imposed
on employees an overly broad no-solicitation rule, granted
unscheduled pay raises to bargaining unit employees duringthe pendency of an organizational campaign, laid off employ-ees on a permanent basis in order to prevent them from vot-
ing in a representation election, failed to publish an an-
nounced wage schedule during the pendency of a representa-
tion petition, threatened employees with a loss of jobs if a
union prevailed, and granted a second round of pay raises
while a question concerning representation was pending.3The Respondent denies many of these allegations, states that
the pay increases that were granted were made pursuant to
a wage schedule that was in preparation before the filing of
the representation petition in this case, and that the no-solici-
tation rule fell within the parameters of permissible restric-
tions. On these contentions the issues here were joined.4I. THEUNFAIRLABORPRACTICESANDOBJECTIONABLE
CONDUCTALLEGED
Respondent is a small electrical contracting businessowned by James and Rita Hovey. It has been in existence
since 1979. J. Hovey takes an active role in the field work
while General Manager Ben Thomas supervises or performs
most of the office work. More than 80 percent of the Re-
spondent's contracts are performed for the Dow Chemical
Company, either at Dow's 600-acre complex at Midland,
Michigan, or at other Dow facilities in Bay City, Saginaw,
and Ludington, Michigan. Although the size of its work force
may vary slightly, Respondent normally employs about 50 to
55 journeymen and apprentice electricians, some of whom
have worked for the Company for several years. It has al-
ways operated as a nonunion shop.In mid-December 1988, the Respondent became aware ofthe fact that the Union was undertaking an effort to organize
the Company. At the annual Christmas party, which took
place on December 23, 1988, J. Hovey addressed the assem-
bled employees concerning the operations of the Company
and its prospects at that point in time. There is no dispute
that, in the course of his speech, he told employees that he
had operated the Company without a union for as long as it
existed and wanted to continue to do so. He also told em-
ployees that they had a right to work with or without a union
and that those who wanted to work under a union contract
should quit the Company and go to work elsewhere. I credit
the corroborated testimony of two former employees who at-
tended this meeting that, in the course of his remarks, J.
Hovey said that if a union came into the Company, he would
close its doors.At the end of January or during the first part of February,the Union sent the Respondent a letter stating that it as un-
dertaking a campaign to organize its employees. The letter
named specified individuals who were on the organizing
committee. Sometime in the spring of 1989,5J. Hovey vis-ited each of the Respondent's jobsites and spoke with em-
ployees at breaktime concerning what they might or might
not do in regard to campaigning for the Union on the job.
Until this time, the Respondent did not have any no-solicita-
tion or no-distribution rules. In making his comments, J.
Hovey read from a 1985 publication of the ABC, an associa-
tion of nonunion contractors, concerning what an employer 485HOVEY ELECTRIC6Normally the Respondent held a meeting for all employees once a month.It as generally referred to as a safety meeting although matters other than safe-
ty were often discussed. The next regular safety meeting would normally not
have occurred until early April but it was set for late March because J. Hovey
and his wife would be on vacation in early April.7Those laid off either on March 8 or 10 were Tom Beson, Anthony Calkins,Paul Cole, John Ehlers, Scott Fettig, Duane Hamling, Dan Matthews, Don
Tomalia, and Randy Wardlow. Pat Bergeron was laid off on March 31 and
Ted Barre was laid off on April 7. Barre's layoff was later changed from per-
manent to temporary.may do in the face of a union organizing drive. The electionin question stated:Make or enforce any rules requiring that oral solicita-tion of membership or discussion of union affairs be
conducted outside of working time. (Remember, how-
ever, an employee can solicit and discuss unionism on
his own time, even on company premises, when it does
not interrupt work.)There is no evidence in the record that J. Hovey's remarksrelated to any type of employee discussions other than talk-
ing union.At a weekly foremen's meeting in early March, J. Hoveyand Thomas told the foremen in attendance that there had
been a downturn in business so the Company would have to
lay off some employees. They solicited from the foremen the
names of individuals who would be appropriate for layoff. A
written list of employees was circulated during the meeting
for this purpose. I credit the testimony of former foreman
Mark Calkins that, in the course of this meeting Thomas stat-
ed that the forthcoming layoffs would be designated ``perma-
nent'' so that the laid-off employees could not vote in a rep-
resentation election. At this meeting foremen were also told
that the Company was working on a wage schedule for em-
ployees. At the safety meeting for all employees that fol-
lowed this foremen's meeting, Thomas announced that a new
wage schedule would be made public at the next employee
meeting, which was set to take place on March 28.6He alsoannounced the layoffs. When an employee asked Thomas
how long the layoffs would be, Thomas relied only that cir-
cumstances regarding the workload can alter this answer.The Respondent laid off nine of its employees on March8 and 10 and two more on March 31 and April 7, respec-
tively.7In each instance, the layoff notice stated that theCompany's action was a reduction in force. On the printed
layoff notice form, the Respondent typed above the printed
phrase ``layoff notice'' the word ``permanent.''On March 20, the Respondent gave pay increases to 24 ofits remaining electricians. Of the 24 increases, some 18 were
in differing amounts. Individual increases ranged from 25
cents an hour to $1.50 an hour. The actual dollar amounts
of the new hourly rates ranged from $7 an hour to $15.25
an hour. When it made these increases, the Respondent gave
no notice, either publicly or to the affected employees, that
anyone would be receiving more money. The 24 employees
whose rates were raised simply found more money in their
weekly paychecks.On March 24, the Union filed the representation petitionin this case. The Respondent received this petition on or
about March 27. When the foremen's meeting took place on
March 28 preliminary to the safety meeting for all employ-
ees, the Respondent announced that, because of the filing ofthe representation petition, it would not be announcing thepromised pay schedule, even though it was already in effect.
At the meeting involving all employees, the Respondent dis-
cussed the filing of the representation petition and certain
guidelines for employer and employee conduct during a rep-
resentation campaign that are contained in a Board leaflet
distributed by the Regional Office. The Respondent an-
nounced that it did not feel comfortable about giving out any
details about the wage schedule in light of the filing of the
petition. I credit testimony of one former employer who at-
tended this meeting that Thomas told the assembled employ-
ees that, although the wage schedule was finalized, it could
not be presented to employees because of the Union. The
Respondent has never disclosed the new age schedule to its
employees nor did it place a copy of the schedule in the
record in this case.At a foremen's meeting held early in April, Thomas dis-tributed lists of employee names to various foremen in at-
tendance and solicited their opinions as to the union sym-
pathies of the listed employees. Foremen were asked to indi-
cate opposite each name whether the employee was for or
against unionization and, if the foreman was uncertain, sim-
ply to indicate this fact with a question mark. After the lists
were marked, they were collected by Thomas and placed in
a company file.On May 30, the day before the election, Thomas had anextended discussion of the forthcoming election with all the
employees who were currently on its payroll. This discus-
sion, which lasted more than half an hour, was taped and a
transcript of the tape was placed in the record. The overall
theme of the discussion was an effort on the part of Thomas
to convince employees to vote against the Union. The Gen-
eral Counsel has focused attention on the following state-
ments, which were made by Thomas in the course of the dis-
cussion:If the Union gets voted in and we don't get more work,what happens to the people on existing jobs? You asked
that question, too? Uh ... I guess nothing different

whether we are union or non-union. I don't think that
has any significance, ok. Whatever, if you can't stop
layoffs, you can't stop layoffs. If we have to try and
find other work for you, we have to try and find other
work for you. I do know one thing. We won't have the
flexibility, ok? If we slow down, if we are slow in
work, and we want to bring you into the shop for four
days, it's going to be tough shit. Sorry,the union wont
allow that.....
One more thing. Maybe I should also apologize for thefact that we have some guys that work part-time for
usÐLarry and Bob .... 
The union did not want themin the bargaining unit. Maybe I should say sorry. Do
you know what those guys do for us. They keep every-
body else. They give us more steady employment.
Right now, they're off. You know why they're off? Be-
cause we don't have enough work. They take the time
out to help everyone of us have more steady employ-
ment. Now, if they worked for the union they'd have
to work full time and not allowed to be reasonable em-
ployees. What would we do? We'd lay off somebody
else. We'd lay off somebody who could probably feel 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the pinch. Maybe I should say we're sorry for that too.We can try to do those things to be more competitive,
to be more flexible in our dealings, in our work, and
all the things that we have with Dow. We try to be
flexible. We try to get peopleÐwe talked about Kurt
today. He comes and helps pull wire. We don't lay him
off when there's no pipefitting work. Something wrong
with that? You bet if we go union, he's going to go
home. Yeah, we are all worried.On the following day, the Union lost the election by avote of 26 to 20. Seven votes were challenged but, with the
withdrawal of two of those challenges, they no longer were
determinative of the results.The election took place on Thursday, June 1. On the fol-lowing Friday, Thomas gave pay increases to 26 employees
who voted in the election. On June 2, he signed forms effec-
tuating these raises and entered the information in the Re-
spondent's computer. The increases ere included in pay-
checks issued the following Monday. However, the increases
were retroactive and applied to all time worked by these 26
employees during the preceding week. Entries on each pay
record indicated that each raise was given ``per wage sched-
ule.'' The amounts of the raises ranged from 45 cents to $2
per hour. The 24 employees receiving these raises ended up
with hourly rates ranging from $7.75 to $15 an hour. The
raises were given in nine different amounts.On July 13, 1989, the Respondent sent a letter to all theemployees who had been permanently laid off in March. It
stated as follows:Hovey Electric may soon be hiring apprentice elec-tricians for work in the Midland area and Ludington
area.Before considering other personnel for these posi-tions, we are inviting you to apply for these potential
openings. If you are rehired, your rate of pay will be
the same as when you were separated from Hovey
Electric.Please contact Ben Thomas or Jim Hovey at 631±2023 or stop by our office before July 19, 1989 if you
are interested. If we do not hear from you by July 19,
1989, we will assume you are not interested in employ-
ment at Hovey Electric.Three or four employees made inquiries following the receiptof this letter but none were rehired.II. ANALYSISANDCONCLUSIONS
A. Independent Violations of Section 8(a)(1) andObjectionable Conduct(a) I have credited testimony to the effect that, in Decem-ber 1988, before the beginning of the protected period forevaluating objectionable conduct, J. Hovey told employees,
in the course of a speech largely devoted to expressing his
opposition to unionism, that be would close the business if
it became unionized. This is a blunt and overt threat that vio-
lates Section 8(a)(1) of the Act and which establishes the
context in which other alleged acts of misconduct should be
evaluated.(b) After receiving written notice from the Union that itwas going to begin organizing the Company, J. Hovey insti-tuted a rule, announced at small gatherings of employees,that employees should not discuss union matters on working
time. The Respondent argues that such a rule is lawful under
a line of cases which permit discussions of unionism on
companytime while forbidding such discussions on workingtime See Our Way, 268 NLRB 394 (1984), and cases citedtherein. What this argument fails to take into account is that
a no-solicitation or no-distribution rule is valid only if it in-
cludes solicitations or distributions relating to all nonwork-
related matters, not just union talk. T & H Investments, Inc.,291 NLRB 409 (1988), enf. mem. 899 F.2d 19 (9th Cir.
1990). Moreover, an otherise valid rule that is imposed in re-
sponse to a union organizing drive and is prompted by
antiunion motivation is invalid on that ground alone. PedrosRestaurant 246 NLRB 567; F.Mullins Construction
, 273NLRB 1016 (1984). In this case Hovey's response to a letter
that the Union was organizing the Respondent's employees
was not to promulgate a generally applicable no-solicitation
rule but to tell employees that their right to talk unionism on
the job was different and more restrictive than their right to
talk about anything else. Accordingly, this rule violates Sec-
tion 8(a)(1) of the Act. Like the threat to close the business
which was uttered by J. Hovey at the Christmas party, the
imposition of this rule took place before the filing of the pe-
tition and does not constitute objectionable conduct.(c) On March 20, 1989, the Respondent gave unscheduledpay increases to employees who constituted approximately
40 percent of its electricians. The past practice of this em-
ployer as to give individual pay increases at irregular and un-
specified times. It often occurred that increases for appren-
tices would be granted in December or in May when an ap-
prentice completed a course at the ABC apprentice school for
electricians. However, the increases in mid-March 1989 did
not coincide with any of these events nor did this occasional
past practice apply to journeymen electricians. The routine
way that an employee received a pay increase as to be rec-
ommended for an increase by his foreman on an individual
basis.The Respondent had told its employees that it was puttingtogether a pay schedule which would control the wages paid
at the Company. However, as discussed, infra, it never dis-
closed the contents of this schedule to employees nor did it
place the schedule in evidence in this case. Thomas stated
in his testimony that the wage plan was, in effect, a set of
general guidelines. ``We hadn't structured it firmly yet be-
cause we wanted to get more people involved. It was a set
of guidelines to be refined ... in the course of time. The

only aspect we had changed (to our past practice) as a sched-
ule.'' In his opening statement, counsel for the Respondent
stated that ``the unstructured nature of the wage plan pre-
viously continued throughout this period of time in such a
manner as to be appropriate and proper under the guide-
lines.'' J. Hovey said that what the Company had prepared
was a wage level, a monetary amount for each level of ap-
prentice education achieved. For journeymen, the Company
also had a monetary amount for them representing their fur-
ther education beyond apprentice training. According to him,
longevity played a part in formulating the plan.As noted above, the 24 increases made on March 20 weregiven in 18 different amounts, with individual increases rang-
ing from 25 cents to $1.50 an hour. The new hourly rates
ranged from $7 an hour to $15.25 an hour. I conclude from 487HOVEY ELECTRIC8Goodyear Tire & Rubber Co., 138 NLRB 453 (1962).9NLRB v. Gissel Packing Co., 395 U.S. 575, 617±619 (1969).this evidenceÐand from the failure of the Respondent toproduce its so-called age planÐthat there never was such a
plan or schedule and that, in March 1989, the Respondent
was continuing to follow its past practice of giving individ-
ual increases to employees based on individual evaluations.
The actual increases given dispel any notion that the Re-
spondent had adopted any plan or schedule worthy of the
name. Moreover there is no suggestion in the Respondent's
testimony, even if credited, of what the timing of increases
might be under the so-called plan and how that timing would
justify an increase or series of increases on the date when
they were given.It is well settled that a pay increase given during an orga-nizing campaign is presumptively a violation of Section
8(a)(1) of the Act. NLRB v. Exchange Parts Co., 375 U.S.405 (1964). The only difference brought about by filing of
a representation petition is that subsequent unfair labor prac-
tices also constitute objectionable conduct. Dal-Tex OpticaICo., 131 NLRB 1782 (1962). In this case, the increases inquestion were granted 4 days before the filing of the petition.
Regardless of the pendency of a representation petition, an
employer may rebut the presumption of illegal conduct by
showing that the wage increase was part of a regular pro-
gram or that it as dictated by economic necessity. The rea-
sons advanced here by the Respondent fall far short of any
such justification. Moreover, the reasons advanced were of-
fered by a respondent whose strong animus as manifest from
collateral evidence in the record. Accordingly, I conclude
that, by granting pay increases on March 20, 1989, the Re-
spondent here violated Section 8(a)(1) of the Act.(d) The General Counsel alleges that on March 28, a datewithin the Goodyear period,8the Respondent violated Sec-tion 8(a)(1) of the Act by refusing to disclose to its employ-
ees a wage plan that it had promised to unveil on the date.
There is no dispute about the Respondent's promise. At an
employee meeting of March 7, it told employees that it
would disclose the new wage plan it had been working on
for several months at the next employee meeting. That meet-
ing took place on March 28, 4 days after a representation pe-
tition as filed by the Union. The rationale advanced by the
employer for withholding this information is difficult to un-
derstand. The Respondent had given a wage increase to 24
employees 8 days earlier, an increase that violated the Act
because it took place during an organizing drive and placed
any objective justification. However, its announced reason
for keeping the general contents of the plan secret as that a
representation petition had been filed and the Respondent
wanted to play it safe under the Board's guidelines by not
making any disclosures which could be construed as an inter-
ference with the election process. In fact, the disclosure of
a planÐif indeed, such a plan existedÐcould have served as
a possible justification for the violation that had already been
committed by carrying the alleged plan into effect.I think the Respondent as toying with its employees on thequestion of a wage plan. Most employees looked forward
with some gratification to the announcement of a wage plan
since it could provide some degree of order to a personalized
and highly subjective wage program. The existence of such
a plan could properly be deemed a benefit. When the Re-
spondent withheld disclosure of the plan and then blamed theUnion for this turn of events, as Thomas did in his statementat the March 28 meeting, the Respondent was interfering
with the exercise of rights guaranteed to employees by Sec-
tion 7 of the Act and engaging in objectionable conduct
which could affect the outcome of an election.(e) On May 30, Thomas gave a long preelection speechto a massed assembly, the thrust of which was to urge em-
ployees to reject the Union. In the course of that speech,
Thomas told employees that, in the event of unionization,
their job opportunities during slack periods would be reduced
because the Union would forbid the Company from engaging
in such current practices as laying off part-time employees
or bringing journeymen into the shop to work when installa-
tion work was light. These practices permitted the retention
of employees during economic downturns but, according to
Thomas, they would be discontinued in the event of union-
ization and electricians would suffer.Following the Supreme Court's lead in Gissel,9the Boardhas held in a series of cases that employer predictions of the
dire effects of unionization arising out of consequences be-
yond the employer's control must have an objective factual
basis in order to be permissible under Section 8(a)(1) of the
Act. Blaser Tool & Mold Co., 196 NLRB 374 (1972); Long-Airdox Co., 277 NLRB 1157 (1986); Laidlaw Transit, 297NLRB 742 (1990). There was and is no objective basis for
Thomas' statement that the union involved in this proceeding
would not permit either part-time employment or flexibility
in assignments to provide work during economic downturns.
Unlike preelection statements reported in other cases and re-
lied on by the Respondent to justify Thomas' prediction of
consequences, the statements he made to employees on the
eve of the election in this case were not generalizations about
the overall policies and practices of trade unions or an ex-
pression of opinion about the general effects of unionization.
Thomas stated that this union insisted on employment prac-
tices which would force the Company to discontinue existing
practices designed to maximize employment opportunities.
As a result, the Company would be forced by unionization
to lay off employees in greater numbers during slow periods
than it currently did. To borrow Thomas's expression, it
would just be ``tough shit'' for those faced with layoffs. Be-
cause his prediction of consequences had no objective basis
in fact, it was nothing other than a baseless threat aimed at
intimidating voters who were about to go to the polls at the
end of a representation campaign. His statement violated
Section 8(a)(1) of the Act and was objectionable conduct that
could affect the outcome of an election.(f) On the day following the union defeat at the election,Thomas took steps to give a second pay raise in a 10-week
period to a significant portion of the Company or force. This
increase was made the day after the election and as effec-
tuated while a question concerning representation was pend-
ing. There as no greater objective justification for this pay
increase than for the one granted in March. Although com-
pany records indicate that the raises were given ``per wage
schedule,'' no one has ever seen that wage schedule to verify
this fact. Coincidentally, the number of employees receiving
increases as the same number as those who supported the
company position at the election. However, to make out this
type of violation of Section 8(a)(1) of the Act, the General 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Counsel is not called on to prove company knowledge, as heis in a discharge case. It is sufficient to establish that an ob-
vious and unexplained inducement to stay with the Company
was granted to employees at a time when the possibility of
a rerun election was still ripe. Marcus J. Lawrence MemorialHospital, 249 NLRB 608 (1980); Edward A. Utlaut Memo-rial Hospital, 249 NLRB 1153 (1980). In light of the cir-cumstances of the June 5 increase and the failure of the Re-
spondent to justify its action, I conclude that the age in-
creases granted on that date violated Section 8(a)(1) of the
Act.B. The Permanent Layoffs in March and April1989
The Respondent laid off nine employees early in March1989 and two more a month or so later. There is record evi-
dence that the Respondent had been suffering a reduction in
the contracts it as receiving from its major customer, Dow
Chemical, during that period of time, so the General Counsel
takes no issue with its decision to lay these individuals off.
What the General Counsel alleges is that the decision of the
Respondent to treat these layoffs as permanent (and hence as
discharges), rather than as temporary layoffs as
discriminatorily motivated and thus a violation of Section
8(a)(3) of the Act.This Respondent had never before laid off any employeespermanently to effectuate an economic retrenchment. Be-
cause over the years it had enjoyed a steady source of in-
come from a single source, the stability of its level of em-
ployment has been remarkably firm, especially for the build-
ing and construction industry. The company office forms
used in layoff situations contained no reference to the char-
acter of the layoff. In each of the present instances, the Re-
spondent typed the word ``permanent'' above the name of
the laid-off employee to designate what it was doing with
unmistakable clarity. In fact, it is dubious that the layoffs inquestion were permanent. The employees who were laid off
were sent letters by the Company some 90 days later notify-
ing them that the Company as getting ready to hire. It invited
these individuals to apply for their former jobs at their
former pay rates. A few indicated interest but no one actually
returned. Most had found better paying jobs in the unionized
segment of the electrical industry.The legal effect of treating these 11 individuals as perma-nent discharges would be that they could not vote in any rep-
resentation election following their discharges since they
were permanently separated from the Company. On the other
hand, employees who were temporarily laid off could vote
in a representation election if they had a reasonable expect-
ancy of recall. Atlas Metal Spinning Co., 266 NLRB 180(1983). The Respondent argues that, in designating the nine
employees laid off in early March as permanent layoffs, it
could not have had any intention of precluding them from
voting in an election since there was no representation peti-
tion on file at that time. It makes no argument concerning
the two who were laid off after the filing of the petition and
whose layoffs were also termed ``permanent.''This case deals with an employer who went to greatlengths, some legal and others patently illegal, to prevent the
Union from winning the election held on June 1. It threat-
ened to close the business in the event of unionization, grant-
ed two illegal pay raises to persuade employees to vote
against the Union, imposed an illegal no-solicitation rule onemployees focused solely on talking union, and threatenedemployees with a reduction in job opportunities if the Union
won. Moreover, I have credited testimony that either Thomas
or J. Hovey stated at a foremen's meeting on March 7 that
the employees to be laid off would be treated as permanent
layoffs in order to prevent them from voting in a representa-
tion election. In light of this evidence, I conclude that, by
laying off the 11 discriminatees named in the consolidated
complaint on a permanent basis, the Respondent here vio-
lated Section 8(a)(1) and (3) of the Act. The last two perma-
nent layoffs took place following the filing of the representa-
tion petition and thus constitute objectionable conduct which
could affect the result of the election.CONCLUSIONSOF
LAW1. Hovey Electric, Inc. is now, and at all times materialhas been, engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.2. Local 692, International Brotherhood of ElectricalWorkers, AFL±CIO is a labor organization within the mean-
ing of the Act.3. By permanently laying off Tom Beson, AnthonyCalkins, Paul Cole, John Ehlers, Scott Fettig, Duane
Hamling, Dan Matthews, Don Tomalia, Randy Wardlow, Pat
Bergeron, and Ted Barre, in order to prevent them from en-
gaging in union activities, the Respondent here violated Sec-
tion 8(a)(3) of the Act.4. By the acts and conduct set forth above in Conclusionof Law 3; by threatening to close the business in the event
of unionization; by granting pay raises to employees during
the pendency of a union campaign and during the pendency
of a question concerning representation; by imposing a selec-
tive no-solicitation rule which was prompted by antiunion
considerations; by threatening the loss of employment oppor-
tunities in the event of unionization; and by failing to dis-
close a promised wage plan and blaming its action on the
Union, the Respondent here violated Section 8(a)(1) of the
Act.5. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commerce
within the meaning of Section 2(2), (6), and (7) of the Act.REMEDYHaving found that the Respondent here has engaged incertain unfair labor practices, I will recommend that it be re-
quired to cease and desist therefrom and to take certain af-
firmative actions designed to effectuate the purposes and
policies of the Act. Because the independent violations of
Section 8(a)(1) of the Act found here are repeated and perva-
sive and evidence a disposition on the part of this Respond-
ent to violate the rights of its employees, I will recommend
to the Board a so-called broad 8(a)(1) remedy designed to
suppress any and all violations of that section of the Act.
Hickmott Foods., 242 NLRB 1357 (1979). The letters writtento discriminatees in July 1989, soliciting them to apply for
work fall far short of what the Board requires in an offer of
reinstatement. W.C. McQuaide, Inc
., 220 NLRB 592 (1975),enfd. in part 552 F.2d 519 (3d Cir. 1977), and 239 NLRB
671 (1978), enfd. 617 F.2d 349 (3d Cir. 1980). Therefore the
recommended Order will require the Respondent to offer full
and immediate reinstatement to Tom Beson, Anthony 489HOVEY ELECTRIC10F.W. Woolworth Co
., 90 NLRB 289 (1950).Calkins, Paul Cole, John Ehlers, Scott Fettig, DuaneHamling, Dan Matthes, Don Tomalia, Randy Wardlow, Pat
Bergeron, and Ted Barre to their former or substantially
equivalent employment, without prejudice to their seniority
or to any other rights and benefits which they previously en-
joyed, and to make them whole for any loss of earnings
which they may have sustained by reason of the discrimina-
tions practiced against them, in accordance with theWoolorth formula,10with interest at the rate prescribed bythe Tax Reform Act of 1986 for the overpayment and under-
payment of income tax. New Horizons for the Retarded, 283NLRB 1173 (1987). The recommended Order will also re-
quire the Respondent to post the usual notice, informing em-
ployees of their rights and of the results in this case.[Recommended Order omitted from publication.] 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
488C488A488B488C
488A488B488C
